DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The independent claims, claims 1, 16, and 31, as well as dependent claims 2, 3, 4, 17, 18, and 19, all recites “enhancing, using the first [second] interventional image data, a position of the interventional 
With regard to claim 2, the claim recites “a third direction having a component in the first direction.” It is unclear what is meant in the fact that the third direction having a component in the first direction whether the image taken in the first and third direction overlap or whether the third direction has a parallel component in the first direction. For this reason, the claim is rendered indefinite.
Regarding claims 6 and 7, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 3-33 are also rejected under 35 U.S.C. 112(b) because they inherit the indefiniteness of the claim(s) they respectively depend upon.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 31 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to “a software program product”, which is data per se.  It is suggested to direct the claim to a non-transitory computer readable medium comprising program instructions that, when executed by a processor, perform the recited steps, if supported by the Specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5, 8, 10-12, 16-20, 23, 25-27, and 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Slochteren et al. (US 20150065855), in view of Boese et al. (US 20120296196).
Regarding claim 1, Van Slochteren et al. teach (Fig. 2) a method of verifying a position of an interventional device at a treatment location in a tissue of a patient, the method comprising:
receiving from a diagnostic medical imaging device, diagnostic medical image data representing a diagnostic medical image of the tissue of the patient (“The first component 1 represents one or more imaging modalities which may be used to obtain an image of an anatomy. The obtained image data may be used to make a diagnosis and/or decide on a treatment. Moreover, the obtained image data may be processed by the system, to identify a target area…” (Para. [0048]));
segmenting, using an image segmentation criterion, in the diagnostic medical image data a diseased area image data representing a diseased area of the tissue (“The data pre-processing step 214 may comprise LV endocard segmentation 202 of the cine MRI dataset, resulting in end diastolic endocardial surface mesh 203. The data processing step 214 may further comprise LV myocard and infarct segmentation 205, which results in an endocardial surface mesh with infarct transmurality values 206.” (Para. [0056]));
defining, in the segmented diagnostic medical image data, a treatment surface of the tissue (“The data processing step 214 may further comprise LV myocard and infarct segmentation 205, which results in an endocardial surface mesh with infarct transmurality values 206.” (Para. [0056]));
projecting the diseased area, represented by the diseased area image data, onto the treatment surface (“For an image guided injection, the target area may be projected on a 3D endocardial mesh” (Para. [0047]));

registering data representing the treatment surface and the treatment location at an interventional imaging device (Fig. 6; “…the method comprises step 603 of registering at least the target region with an interventional image modality. More regions may be determined and registered, such as a 100% infarcted region and/or a healthy region.” (Para. [0081]));
However, Van Slochteren et al. fails to teach the rest of the claimed steps configured for the data processing device to perform.
In the same field of image guided intervention, Boese et al. teach (Fig. 3 and 5) determining a first direction perpendicular to a normal to a local tangent plane of the treatment surface of the tissue (“…a first projection direction standing perpendicularly to the septum and/or parallel to a plane dependent upon the position of the mitral valve, in particular parallel to the mitral valve plane and/or the orientation plane, is selected.” (Para. [0029])), the local tangent plane being located at the treatment location on the treatment surface;
after the interventional device has been positioned to face the treatment location (puncture site 31) on the treatment surface (septum), performing the steps of:
	imaging, by the interventional medical imaging device, the tissue at the treatment location and at least a neighboring part of the interventional device to obtain first interventional image data from the first direction (“…the angulation of the C-arm 2 was selected such that the projection direction stands 
	enhancing, using the first interventional image data, a position of the interventional device in a direction of the normal and in a second direction perpendicular to the normal and perpendicular to the first direction (“…it is further expedient for at least one fluoroscopic image from another second projection direction, in particular standing perpendicularly to the first projection direction, to be recorded and displayed.” (Para. [0030])). The display of the of the fluoroscopic image showing the catheter corresponds to the “enhancement” of the position of the interventional device, per the present applications specification (pg. 11, lines 8-13), in that it allows for the interventional device to be adjusted to the optimal position.
	It would be obvious to one skilled in the art before the effective filing date to modify Van Slochteren et al. by determining a first direction perpendicular to a normal to a local tangent plane of the treatment surface of the tissue, as taught by Boese et al., because in a projection direction of this kind, ideally standing perpendicularly to the septum, it can be checked in an excellent way whether a planned or currently desired puncture site has actually been correctly reached (Para. [0029]). It would be obvious to one skilled in the art before the effective filing date to modify Van Slochteren et al. by imaging to obtain the tissue and a part of the imaging device, as taught by Boese et al., in order to show and ideal view of whether the catheter will hit the desired puncture site (Para. [0057]). It would be obvious to one skilled in the art before the effective filing date to modify Van Slochteren et al. by enhancing a position of the interventional device, as taught by Boese et al., because it is advantageous to assist  in the puncture of the septum (Para. [0029]).
Regarding claim 2, modified Van Slochteren et al. teach the method set forth above but fail to teach that the method further comprises: imaging, by the interventional medical imaging device, 
In the same field of image guided intervention, Boese et al. teach (Fig. 3 and 5) that the method further comprises:
 imaging, by the interventional medical imaging device, the treatment location and at least the neighbouring part of the interventional device to obtain a second interventional image data from a third direction having a component in the first direction (“…it is further expedient for at least one fluoroscopic image from another second projection direction, in particular standing perpendicularly to the first projection direction, to be recorded and displayed. This is particularly useful if it is advisable to check from another direction, if, therefore, it is to be determined, for example, whether the catheter has already moved from the right atrium into in the left atrium or how far it has advanced” (Para. [0030])),
enhancing, using the second interventional image data, a position of the interventional device in the first direction (“…it is further expedient for at least one fluoroscopic image from another second projection direction, in particular standing perpendicularly to the first projection direction, to be recorded and displayed.” (Para. [0030])).
	It would be obvious to one skilled in the art before the effective filing date to modify Van Slochteren et al. by imaging and enhancing from a different direction perpendicular to the first direction, as taught by Boese et al., in order to check from another direction how far the interventional device has advanced (Para. [0030]).
Regarding claim 3, Van Slochteren et al. teach the method set forth above but fail to teach that the enhancing, using the first interventional image data, the position of the interventional device in the direction of the normal and in the second direction perpendicular to the normal and 
In the same field of image guided intervention, Boese et al. teach (Fig. 6) that the enhancing, using the first interventional image data, the position of the interventional device in the direction of the normal and in the second direction perpendicular to the normal and perpendicular to the first direction (“…it is further expedient for at least one fluoroscopic image from another second projection direction, in particular standing perpendicularly to the first projection direction…” (Para. [0030])), comprises fusing a display of the treatment point and the first interventional image data (“…during the intervention, the continuous recording of fluoroscopic images of the region and displaying of the current fluoroscopic image superimposed with the septum information and/or the additional information…Suitable superimposition of the septum information and the additional information into the current fluoroscopic images, from which the position of the catheter is evident…” (Para. [0017]-[0018])).
It would be obvious to one skilled in the art before the effective filing date to modify Van Slochteren et al. by fusing a display of the treatment point and the first interventional image data, as taught by Boese et al., in order to provide the person performing the intervention with excellent aid that improves the guidance of the catheter and make selecting the puncture site easier (Para. [0018]).
	Regarding claim 4, Van Slochteren et al. teach the method set forth above but fail to teach that the enhancing, using the first interventional image data, the position of the interventional device in the direction of the normal and in the second direction perpendicular to the normal and perpendicular to the first direction, comprises sending instructions to the interventional device to adjust a position of the interventional device.
	In the same field of image guided intervention, Boese et al. teach that the enhancing, using the first interventional image data, the position of the interventional device in the direction of the normal and in the second direction perpendicular to the normal and perpendicular to the first direction, guidance of the interventional device and with that the user can be seen as “sending instructions” by manually moving the catheter.
	It would be obvious to one skilled in the art before the effective filing date to modify Van Slochteren et al. by sending instructions to the interventional device to adjust the position of the interventional device, as taught by Boese et al., in order to improve guidance  of the catheter and find the puncture site easier (Para. [0018]).
Regarding claim 5, Van Slochteren et al. teach the method set forth above but fail to teach that the normal to the local tangent plane of the treatment surface is determined by selecting a vertex on the treatment surface and determining the normal to the local tangent plane from a normal vertex at the selected vertex.
In the same field of image guided intervention, Boese et al. teach that the normal to the local tangent plane of the treatment surface is determined by selecting a vertex on the treatment surface and determining the normal to the local tangent plane from a normal vertex at the selected vertex (“In order to facilitate improved planning and guidance, it can be provided that the mitral valve information is determined as the course of the annulus of the mitral valve and from this additional information is determined, allowing for a predefined distance and/or distance range, as a one- or two-dimensional orientation range of the septum and/or the wall of the left atrium and/or an orientation plane intersecting the septum and/or the wall of the left atrium. Therefore, when the position of the mitral valve has been determined as an anatomical structure, it is proposed that this be described by the 
It would be obvious to one skilled in the art before the effective filing date to modify Van Slochteren et al. by teaching that the normal to the local tangent plane of the treatment surface is determined by selecting a vertex on the treatment surface and determining the normal to the local tangent plane from a normal vertex at the selected vertex, as taught by Boese et al., in order to determine manually or automatically an optimal puncture site (Para. [0021]).
Regarding claim 8, Van Slochteren et al. teach (Fig. 6) that the method further comprises: 
selecting, in the diagnostic medical imaging data, a cross sectional plane defined by the normal to the local tangent plane of the treatment surface and the second direction (“Step 602 may be based on the local disease severity measure, wherein the target region corresponds to a transition region between a first region and a second region, wherein the first region has values of the local disease severity measure which are substantially distinct from the values of the local disease severity measure in the second region.” (Para. [0081])), and 
displaying a resulting diagnostic medical imaging data of the cross sectional plane with a displaying of the interventional medical imaging data (“…displaying the registered target region fused with an image of the interventional image modality during an intervention.” (Para. [0087])). 
Regarding claim 10, modified Van Slochteren et al. teach the method set forth above but fail to teach that the method comprises: recognizing, in the diagnostic medical imaging data, an organ other than the tissue at which the treatment surface is defined, calculating, for each point in the segmented medical image data, a distance from the organ to the point in the segmented medical image data, and 
In the same field of image guided intervention, Boese et al. teach that the device is configured for:
recognizing, in the diagnostic medical imaging data, an organ other than the tissue at which the treatment surface is defined (“…it can be provided that risk information showing a position of regions at risk from the catheter, in particular the auricle and/or the pulmonary veins, is used as intervention information… such regions can be particularly advantageously shown highlighted in the fluoroscopic image in order to avoid problems here at an early stage” (Para. [0023])),
calculating, for each point in the segmented medical image data, a distance from the organ to the point in the segmented medical image data (“It is further advantageous for navigation information showing the position of a navigation target, in particular a valve line to which the leaflets of the mitral valve are connected, and/or the surrounding anatomy, to be determined” (Para. [0023]), “To determine the position of at least one anatomical structure in the three-dimensional image data record, advantageously segmentation and/or the use of an anatomical atlas can be provided… it can be advantageous to refer to an anatomical atlas in order to be able to at least approximate their position” (Para. [0024])),
and wherein the defining treatment location comprises taking account of the calculated distance from the organ to the point in the segmented medical image data (“It is further advantageous for navigation information showing the position of a navigation target, in particular a valve line to which the leaflets of the mitral valve are connected, and/or the surrounding anatomy, to be determined” (Para. [0023])).
It would be obvious to one skilled in the art before the effective filing date to modify Van Slochteren et al. by recognizing, in the diagnostic medical imaging data, an organ other than the tissue 
It would be obvious to one skilled in the art before the effective filing date to modify Van Slochteren et al. by calculating, for each point in the segmented medical image data, a distance from the organ to the point in the segmented medical image data, as taught by Boese et al., in order to be able to approximate or define the organ location (Para. [0024]). 
It would be obvious to one skilled in the art before the effective filing date to modify Van Slochteren et al. by taking into account the calculated distance from the organ to the point in the segmented medical image data, as taught by Boese et al., in order to be able to approximate or define the organ location accurately (Para. [0024]).
Regarding claim 11, modified Van Slochteren et al. teach the method set forth above but fail to teach that the method further comprises the taking account of the calculated distance comprises maintaining a predetermined minimum distance between the organ and the treatment location.
In the same field of image guided intervention, Boese et al. teach that the method further comprises the taking account of the calculated distance comprises maintaining a predetermined minimum distance between the organ and the treatment location (“…the distance of the puncture site from the mitral valve, in particular the height above the mitral valve, can play an important role… it can be provided that the mitral valve information is determined as the course of the annulus of the mitral valve and from this additional information is determined, allowing for a predefined distance and/or distance range, as a one- or two-dimensional orientation range of the septum and/or the wall of the left atrium and/or an orientation plane intersecting the septum and/or the wall of the left atrium… it is suggested that a mitral valve plane derived from the course of the annulus is determined, wherein the orientation range and/or the orientation plane are at the predetermined distance or distance range from the mitral valve plane.” (Para. [0020]-[0022])). The use of a distance range implies that there is a 
It would be obvious to one skilled in the art before the effective filing date to modify Van Slochteren et al. by maintaining a predetermined minimum distance between the organ and the treatment location, as taught by Boese et al., in order to facilitate improved planning and guidance (Para. [0021]). 
Regarding claim 12, modified Van Slochteren et al. teach the method set forth above but fail to teach that the method further comprises copying the treatment location from the diagnostic medical image data to the interventional medical image data, and highlighting, in the interventional medical image data as obtained by the interventional imaging device, the copied treatment location.
In the same field of image guided intervention, Boese et al. teach (Fig. 6) copying the treatment location from the diagnostic medical image data to the interventional medical image data, and highlighting, in the interventional medical image data as obtained by the interventional imaging device, the copied treatment location (“…it can also be provided that further intervention information relevant for the intervention is determined in the image data record and shown superimposed on the current fluoroscopic image.” (Para. [0023]), “…the continuous recording of fluoroscopic images of the region and displaying of the current fluoroscopic image superimposed with the septum information and/or the additional information and/or information derived from the septum information and/or the additional information based on a registration of the image data record with the fluoroscopic images (Para. [0017])).
It would be obvious to one skilled in the art before the effective filing date to modify Van Slochteren et al. by copying the treatment location from the diagnostic medical image data to the interventional medical image data, and highlighting, in the interventional medical image data as 
Regarding claim 16, Van Slochteren et al. teach (Fig. 7) a data processing device (702) for connection to a diagnostic medical imaging device (3D imaging modality 701) and an interventional medical imaging device (706), the data processing device being provided with program instructions for making the data processing device perform the steps (Fig. 2) of:
receiving from a diagnostic medical imaging device, diagnostic medical image data representing a diagnostic medical image of the tissue of the patient (“The first component 1 represents one or more imaging modalities which may be used to obtain an image of an anatomy. The obtained image data may be used to make a diagnosis and/or decide on a treatment. Moreover, the obtained image data may be processed by the system, to identify a target area…” (Para. [0048]));
segmenting, using an image segmentation criterion, in the diagnostic medical image data a diseased area image data representing a diseased area of the tissue (“The data pre-processing step 214 may comprise LV endocard segmentation 202 of the cine MRI dataset, resulting in end diastolic endocardial surface mesh 203. The data processing step 214 may further comprise LV myocard and infarct segmentation 205, which results in an endocardial surface mesh with infarct transmurality values 206.” (Para. [0056]));
defining, in the segmented diagnostic medical image data, a treatment surface of the tissue (“The data processing step 214 may further comprise LV myocard and infarct segmentation 205, which results in an endocardial surface mesh with infarct transmurality values 206.” (Para. [0056]));
projecting the diseased area, represented by the diseased area image data, onto the treatment surface (“For an image guided injection, the target area may be projected on a 3D endocardial mesh” (Para. [0047]));

registering data representing the treatment surface and the treatment location at an interventional imaging device (Fig. 6; “…the method comprises step 603 of registering at least the target region with an interventional image modality. More regions may be determined and registered, such as a 100% infarcted region and/or a healthy region.” (Para. [0081]));
providing instructions for positioning  the interventional device to face the treatment surface (Fig. 6; “The method may further comprise step 604 of directing a catheter onto the target region. This step may be performed using the guiding technology of the EMM interventional device that is used.” (Para. [0089]));
However, Van Slochteren et al. fails to teach the rest of the claimed steps configured for the data processing device to perform.
In the same field of image guided intervention, Boese et al. teach (Fig. 3 and 5) determining a first direction perpendicular to a normal to a local tangent plane of the treatment surface of the tissue (“…a first projection direction standing perpendicularly to the septum and/or parallel to a plane dependent upon the position of the mitral valve, in particular parallel to the mitral valve plane and/or the orientation plane, is selected.” (Para. [0029])), the local tangent plane being located at the treatment location on the treatment surface;

	providing instructions for enhancing, using the first interventional image data, a position of the interventional device in a direction of the normal and in a second direction perpendicular to the normal and perpendicular to the first direction (“…it is further expedient for at least one fluoroscopic image from another second projection direction, in particular standing perpendicularly to the first projection direction, to be recorded and displayed.” (Para. [0030])). The display of the of the fluoroscopic image showing the catheter corresponds to the “enhancement” of the position of the interventional device, per the present applications specification (pg. 11, lines 8-13), in that it allows for the interventional device to be adjusted to the optimal position.
It would be obvious to one skilled in the art before the effective filing date to modify Van Slochteren et al. by determining a first direction perpendicular to a normal to a local tangent plane of the treatment surface of the tissue, as taught by Boese et al., because in a projection direction of this kind, ideally standing perpendicularly to the septum, it can be checked in an excellent way whether a planned or currently desired puncture site has actually been correctly reached (Para. [0029]). It would be obvious to one skilled in the art before the effective filing date to modify Van Slochteren et al. by imaging to obtain the tissue and a part of the imaging device, as taught by Boese et al., in order to show and ideal view of whether the catheter will hit the desired puncture site (Para. [0057]). It would be obvious to one skilled in the art before the effective filing date to modify Van Slochteren et al. by 
Regarding claim 17, modified Van Slochteren et al. teach the method and device set forth above but fail to teach that the device is further configured for providing instructions for imaging, by the interventional medical imaging device, the treatment location and at least the neighbouring part of the interventional device to obtain a second interventional image data from a third direction having a component in the first direction, and providing instructions for enhancing, using the second interventional image data, a position of the interventional device in the first direction.
In the same field of image guided intervention, Boese et al. teach (Fig. 3 and 5) that the device is further configured for providing instructions for imaging, by the interventional medical imaging device, the treatment location and at least the neighbouring part of the interventional device to obtain a second interventional image data from a third direction having a component in the first direction (“…it is further expedient for at least one fluoroscopic image from another second projection direction, in particular standing perpendicularly to the first projection direction, to be recorded and displayed. This is particularly useful if it is advisable to check from another direction, if, therefore, it is to be determined, for example, whether the catheter has already moved from the right atrium into in the left atrium or how far it has advanced” (Para. [0030])), and providing instructions for enhancing, using the second interventional image data, a position of the interventional device in the first direction (“…it is further expedient for at least one fluoroscopic image from another second projection direction, in particular standing perpendicularly to the first projection direction, to be recorded and displayed.” (Para. [0030])).
	It would be obvious to one skilled in the art before the effective filing date to modify Van Slochteren et al. by imaging and enhancing from a different direction perpendicular to the first direction, as taught by Boese et al., in order to check from another direction how far the interventional device has advanced (Para. [0030]).

In the same field of image guided intervention, Boese et al. teach (Fig. 6) that the enhancing, using the first interventional image data, the position of the interventional device in the direction of the normal and in the second direction perpendicular to the normal and perpendicular to the first direction (“…it is further expedient for at least one fluoroscopic image from another second projection direction, in particular standing perpendicularly to the first projection direction…” (Para. [0030])), comprises fusing a display of the treatment point and the first interventional image data (“…during the intervention, the continuous recording of fluoroscopic images of the region and displaying of the current fluoroscopic image superimposed with the septum information and/or the additional information…Suitable superimposition of the septum information and the additional information into the current fluoroscopic images, from which the position of the catheter is evident…” (Para. [0017]-[0018])).
It would be obvious to one skilled in the art before the effective filing date to modify Van Slochteren et al. by fusing a display of the treatment point and the first interventional image data, as taught by Boese et al., in order to provide the person performing the intervention with excellent aid that improves the guidance of the catheter and make selecting the puncture site easier (Para. [0018]).
Regarding claim 19, Van Slochteren et al. teach (Fig. 7) that the enhancing, using the first interventional image data, the position of the interventional device in the direction of the normal and in the second direction perpendicular to the normal and perpendicular to the first direction, comprises sending instructions to the interventional device to adjust a position of the interventional device (“…a guiding unit for controlling an intramyocardial catheter guiding apparatus to guide the catheter towards 
Regarding claim 20, modified Van Slochteren et al. teach the method and device set forth above but fail to teach that the normal to the local tangent plane of the treatment surface is determined by selecting a vertex on the treatment surface and determining the normal to the local tangent plane from a normal vertex at the selected vertex.
In the same field of image guided intervention, Boese et al. teach that the normal to the local tangent plane of the treatment surface is determined by selecting a vertex on the treatment surface and determining the normal to the local tangent plane from a normal vertex at the selected vertex (“In order to facilitate improved planning and guidance, it can be provided that the mitral valve information is determined as the course of the annulus of the mitral valve and from this additional information is determined, allowing for a predefined distance and/or distance range, as a one- or two-dimensional orientation range of the septum and/or the wall of the left atrium and/or an orientation plane intersecting the septum and/or the wall of the left atrium. Therefore, when the position of the mitral valve has been determined as an anatomical structure, it is proposed that this be described by the course of the annulus that is of the edge of the mitral valve. This is used as a basis in order to determine, as additional information, for example, an orientation range, in which the puncture site should ideally lie, or an orientation plane, the line of intersection whereof with the septum (as a one-dimensional orientation range) offers orientation when identifying a suitable puncture site.” (Para. [0021])).
It would be obvious to one skilled in the art before the effective filing date to modify Van Slochteren et al. by teaching that the normal to the local tangent plane of the treatment surface is determined by selecting a vertex on the treatment surface and determining the normal to the local 
Regarding claim 23, Van Slochteren et al. teach (Fig. 6) that the device is configured for selecting, in the diagnostic medical imaging data, a cross sectional plane defined by the normal to the local tangent plane of the treatment surface and the second direction (“Step 602 may be based on the local disease severity measure, wherein the target region corresponds to a transition region between a first region and a second region, wherein the first region has values of the local disease severity measure which are substantially distinct from the values of the local disease severity measure in the second region.” (Para. [0081])), and providing instructions for displaying a resulting diagnostic medical imaging data of the cross sectional plane with a displaying of the interventional medical imaging data (“…displaying the registered target region fused with an image of the interventional image modality during an intervention.” (Para. [0087])).
Regarding claim 25, modified Van Slochteren et al. teach the method and device set forth above but fail to teach that the device is configured for: recognizing, in the diagnostic medical imaging data, an organ other than the tissue at which the treatment surface is defined, calculating, for each point in the segmented medical image data, a distance from the organ to the point in the segmented medical image data, and wherein the defining treatment location comprises taking account of the calculated distance from the organ to the point in the segmented medical image data.
In the same field of image guided intervention, Boese et al. teach that the device is configured for:
recognizing, in the diagnostic medical imaging data, an organ other than the tissue at which the treatment surface is defined (“…it can be provided that risk information showing a position of regions at risk from the catheter, in particular the auricle and/or the pulmonary veins, is used as intervention 
calculating, for each point in the segmented medical image data, a distance from the organ to the point in the segmented medical image data (“It is further advantageous for navigation information showing the position of a navigation target, in particular a valve line to which the leaflets of the mitral valve are connected, and/or the surrounding anatomy, to be determined” (Para. [0023]), “To determine the position of at least one anatomical structure in the three-dimensional image data record, advantageously segmentation and/or the use of an anatomical atlas can be provided… it can be advantageous to refer to an anatomical atlas in order to be able to at least approximate their position” (Para. [0024])),
and wherein the defining treatment location comprises taking account of the calculated distance from the organ to the point in the segmented medical image data (“It is further advantageous for navigation information showing the position of a navigation target, in particular a valve line to which the leaflets of the mitral valve are connected, and/or the surrounding anatomy, to be determined” (Para. [0023])).
It would be obvious to one skilled in the art before the effective filing date to modify Van Slochteren et al. by recognizing, in the diagnostic medical imaging data, an organ other than the tissue at which the treatment surface is defined, as taught by Boese et al., in order to avoid damage to the surrounding areas that should be avoided (Para. [0023]).
It would be obvious to one skilled in the art before the effective filing date to modify Van Slochteren et al. by calculating, for each point in the segmented medical image data, a distance from the organ to the point in the segmented medical image data, as taught by Boese et al., in order to be able to approximate or define the organ location (Para. [0024]). 

Regarding claim 26, modified Van Slochteren et al. teach the method and device set forth above but fail to teach that the taking account of the calculated distance comprises maintaining a predetermined minimum distance between the organ and the treatment location.
In the same field of image guided intervention, Boese et al. teach that the taking account of the calculated distance comprises maintaining a predetermined minimum distance between the organ and the treatment location (“…the distance of the puncture site from the mitral valve, in particular the height above the mitral valve, can play an important role… it can be provided that the mitral valve information is determined as the course of the annulus of the mitral valve and from this additional information is determined, allowing for a predefined distance and/or distance range, as a one- or two-dimensional orientation range of the septum and/or the wall of the left atrium and/or an orientation plane intersecting the septum and/or the wall of the left atrium… it is suggested that a mitral valve plane derived from the course of the annulus is determined, wherein the orientation range and/or the orientation plane are at the predetermined distance or distance range from the mitral valve plane.” (Para. [0020]-[0022])). The use of a distance range implies that there is a minimum distance that would be maintained between the organ and the treatment location in reference to the catheter.
It would be obvious to one skilled in the art before the effective filing date to modify Van Slochteren et al. by maintaining a predetermined minimum distance between the organ and the treatment location, as taught by Boese et al., in order to facilitate improved planning and guidance (Para. [0021]). 

In the same field of image guided intervention, Boese et al. teach (Fig. 6) copying the treatment location from the diagnostic medical image data to the interventional medical image data, and highlighting, in the interventional medical image data as obtained by the interventional imaging device, the copied treatment location (“…it can also be provided that further intervention information relevant for the intervention is determined in the image data record and shown superimposed on the current fluoroscopic image.” (Para. [0023]), “…the continuous recording of fluoroscopic images of the region and displaying of the current fluoroscopic image superimposed with the septum information and/or the additional information and/or information derived from the septum information and/or the additional information based on a registration of the image data record with the fluoroscopic images (Para. [0017])).
It would be obvious to one skilled in the art before the effective filing date to modify Van Slochteren et al. by copying the treatment location from the diagnostic medical image data to the interventional medical image data, and highlighting, in the interventional medical image data as obtained by the interventional imaging device, the copied treatment location, as taught by Boese et al., in order to improve guidance of the catheter and find the puncture site easily (Para. [0018]).
Regarding claim 31, Van Slochteren et al. teach a software program product comprising program instructions configured to (“Some or all aspects of the invention may be suitable for being implemented in form of software, in particular a computer program product. Such computer program product may comprise a storage media on which the software is stored.”(Para. [0099]-[00100])), when loaded into a data processing device (702), make the data processing device perform the steps of:

segmenting, using an image segmentation criterion, in the diagnostic medical image data a diseased area image data representing a diseased area of the tissue (“The data pre-processing step 214 may comprise LV endocard segmentation 202 of the cine MRI dataset, resulting in end diastolic endocardial surface mesh 203. The data processing step 214 may further comprise LV myocard and infarct segmentation 205, which results in an endocardial surface mesh with infarct transmurality values 206.” (Para. [0056]));
defining, in the segmented diagnostic medical image data, a treatment surface of the tissue (“The data processing step 214 may further comprise LV myocard and infarct segmentation 205, which results in an endocardial surface mesh with infarct transmurality values 206.” (Para. [0056]));
projecting the diseased area, represented by the diseased area image data, onto the treatment surface (“For an image guided injection, the target area may be projected on a 3D endocardial mesh” (Para. [0047]));
defining a treatment location on the treatment surface, the treatment location being in, out or at a boundary of the diseased area projected onto the treatment surface (“…the method comprises step 602 of determining a target region for a treatment. Step 602 may be based on the local disease severity measure, wherein the target region corresponds to a transition region between a first region and a second region, wherein the first region has values of the local disease severity measure which are substantially distinct from the values of the local disease severity measure in the second region.” (Para. [0081]));

providing instructions for positioning  the interventional device to face the treatment surface (Fig. 6; “The method may further comprise step 604 of directing a catheter onto the target region. This step may be performed using the guiding technology of the EMM interventional device that is used.” (Para. [0089]));
However, Van Slochteren et al. fails to teach the rest of the claimed steps configured for the data processing device to perform.
In the same field of image guided intervention, Boese et al. teach (Fig. 3 and 5) determining a first direction perpendicular to a normal to a local tangent plane of the treatment surface of the tissue (“…a first projection direction standing perpendicularly to the septum and/or parallel to a plane dependent upon the position of the mitral valve, in particular parallel to the mitral valve plane and/or the orientation plane, is selected.” (Para. [0029])), the local tangent plane being located at the treatment location on the treatment surface;
	providing instructions for imaging, by the interventional medical imaging device, the tissue at the treatment location and at least a neighboring part of the interventional device to obtain first interventional image data from the first direction (“…the angulation of the C-arm 2 was selected such that the projection direction stands perpendicularly to the septum 13 so that there is an ideal view of whether the tip of the catheter 8 (not shown here for purposes of simplicity) identifiable in the fluoroscopic image will hit the desired puncture site 31. The necessary angulation angle of the C-arm 2 was determined and adjusted automatically by the control device 7, step 32.” (Para. [0057]));

It would be obvious to one skilled in the art before the effective filing date to modify Van Slochteren et al. by determining a first direction perpendicular to a normal to a local tangent plane of the treatment surface of the tissue, as taught by Boese et al., because in a projection direction of this kind, ideally standing perpendicularly to the septum, it can be checked in an excellent way whether a planned or currently desired puncture site has actually been correctly reached (Para. [0029]). It would be obvious to one skilled in the art before the effective filing date to modify Van Slochteren et al. by imaging to obtain the tissue and a part of the imaging device, as taught by Boese et al., in order to show and ideal view of whether the catheter will hit the desired puncture site (Para. [0057]). It would be obvious to one skilled in the art before the effective filing date to modify Van Slochteren et al. by enhancing a position of the interventional device, as taught by Boese et al., because it is advantageous to assist  in the puncture of the septum (Para. [0029]).
Regarding claim 32, Van Slochteren et al. teach (Fig. 7) a system comprising a diagnostic medical imaging device (701), an interventional medical imaging device (706), and a data processing device (702), the data processing device being connected with the diagnostic medical imaging device and the interventional medical imaging device (“The system may also be implemented by means of dedicated electronic circuitry. Moreover, the system may be configured to communicate with a 3D imaging 
Regarding claim 33, Van Slochteren et al. teach a method (Fig. 6) comprising operating a data processing device to verify a position of an interventional medical imaging device at a treatment location in a tissue of a patient, the data processing device being connected with a diagnostic medical imaging device and the interventional medical imaging device (“The system may also be implemented by means of dedicated electronic circuitry. Moreover, the system may be configured to communicate with a 3D imaging modality 701 (such as MRI, but this is not a limitation), and an interventional imaging modality 706…” (Para. [0092])).
Claims 6, 7, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Slochteren et al. (US 20150065855) and Boese et al. (US 20120296196), as applied to claim 2 and 17 above, and further in view of Narabu et al. (US 20160058399).
Regarding claim 6, modified Van Slochteren et al. teach the method and device set forth above but fail to teach an angle between the third direction and the first direction is between 15 degrees and 90 degrees, preferably between 30 and 60 degrees, more preferably substantially 45 degrees. 
In the same field of x-ray imaging, Narabu et al. teach an angle between the third direction and the first direction is between 15 degrees and 90 degrees, stating “The three switches correspond to three projection modes different in projection direction. The first projection mode is a parallel mode in which the projection direction coincides with an initial planning direction. The input circuit 11 has a parallel switch for changing the projection mode to the parallel mode. The second projection mode is a tilt mode in which the projection direction is tilted by an angle θ smaller than 90° (0°<θ<90°) with respect to the parallel mode. The input circuit 11 has a tilt switch for changing the projection mode to the tilt mode. The third projection mode is a lateral mode in which the projection direction is perpendicular to that in the parallel mode” (Para. [0056]). In Narabu et al. the second projection 
It would be obvious to one skilled in the art before the effective filing date to modify Van Slochteren et al. in view of Boese et al., by using an angle between the third direction and the first direction less than 90 degrees, as taught by Narabu et al., because a rotation of 90 degrees or greater increases the time taken for treatment and the like, and increases the burden on a patient (Para. [0053], Fig. 3).
Regarding claim 7, modified Van Slochteren et al. teach the method and device set forth above but fail to teach that the interventional medical imaging device is set to image in the third direction by rotating the interventional imaging device, after taking the first interventional image, along a main axis of rotation of the interventional imaging device, by between 15 degrees and 90 degrees, preferably between 30 and 60 degrees, more preferably by substantially 45 degrees. 
In the same field of x-ray imaging, Narabu et al. teach (Fig. 5b) the interventional medical imaging device is set to image in the third direction by rotating the interventional imaging device, after taking the first interventional image, along a main axis of rotation of the interventional imaging device, by between 15 degrees and 90 degrees, stating “The three switches correspond to three projection modes different in projection direction. The first projection mode is a parallel mode in which the projection direction coincides with an initial planning direction. The input circuit 11 has a parallel switch for changing the projection mode to the parallel mode. The second projection mode is a tilt mode in which the projection direction is tilted by an angle θ smaller than 90° (0°<θ<90°) with respect to the parallel mode. The input circuit 11 has a tilt switch for changing the projection mode to the tilt mode. 
It would be obvious to one skilled in the art before the effective filing date to modify Van Slochteren et al. in view of Boese et al., by showing the interventional medical imaging device is set to image in the third direction by rotating the interventional imaging device, after taking the first interventional image, along a main axis of rotation of the interventional imaging device, by between 15 degrees and 90 degrees, as taught by Narabu et al., because a rotation of 90 degrees or greater increases the time taken for treatment and the like, and increases the burden on a patient (Para. [0053], Fig. 3).
Regarding claim 21, modified Van Slochteren et al. teach the method and device set forth above but fail to teach an angle between the third direction and the first direction is between 15 degrees and 90 degrees, preferably between 30 and 60 degrees, more preferably substantially 45 degrees. 
In the same field of x-ray imaging, Narabu et al. teach an angle between the third direction and the first direction is between 15 degrees and 90 degrees, stating “The three switches correspond to three projection modes different in projection direction. The first projection mode is a parallel mode in which the projection direction coincides with an initial planning direction. The input circuit 11 has a parallel switch for changing the projection mode to the parallel mode. The second projection mode is a tilt mode in which the projection direction is tilted by an angle θ smaller than 90° (0°<θ<90°) with respect to the parallel mode. The input circuit 11 has a tilt switch for changing the projection mode to the tilt mode. The third projection mode is a lateral mode in which the projection direction is perpendicular to that in the parallel mode” (Para. [0056]). In Narabu et al. the second projection 
It would be obvious to one skilled in the art before the effective filing date to modify Van Slochteren et al. in view of Boese et al., by using an angle between the third direction and the first direction less than 90 degrees, as taught by Narabu et al., because a rotation of 90 degrees or greater increases the time taken for treatment and the like, and increases the burden on a patient (Para. [0053], Fig. 3).
Regarding claim 22, modified Van Slochteren et al. teach the method and device set forth above but fail to teach that the interventional medical imaging device is set to image in the third direction by rotating the interventional imaging device, after taking the first interventional image, along a main axis of rotation of the interventional imaging device, by between 15 degrees and 90 degrees, preferably between 30 and 60 degrees, more preferably by substantially 45 degrees. 
In the same field of x-ray imaging, Narabu et al. teach (Fig. 5b) the interventional medical imaging device is set to image in the third direction by rotating the interventional imaging device, after taking the first interventional image, along a main axis of rotation of the interventional imaging device, by between 15 degrees and 90 degrees, stating “The three switches correspond to three projection modes different in projection direction. The first projection mode is a parallel mode in which the projection direction coincides with an initial planning direction. The input circuit 11 has a parallel switch for changing the projection mode to the parallel mode. The second projection mode is a tilt mode in which the projection direction is tilted by an angle θ smaller than 90° (0°<θ<90°) with respect to the parallel mode. The input circuit 11 has a tilt switch for changing the projection mode to the tilt mode. 
It would be obvious to one skilled in the art before the effective filing date to modify Van Slochteren et al. in view of Boese et al., by showing the interventional medical imaging device is set to image in the third direction by rotating the interventional imaging device, after taking the first interventional image, along a main axis of rotation of the interventional imaging device, by between 15 degrees and 90 degrees, as taught by Narabu et al., because a rotation of 90 degrees or greater increases the time taken for treatment and the like, and increases the burden on a patient (Para. [0053], Fig. 3).
Claims 9 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Slochteren et al. (US 20150065855) and Boese et al. (US 20120296196), as applied to claims 2 and 17 above, and further in view of Popescu et al. (US 20080198965).
Regarding claim 9, modified Van Slochteren et al. teach the method and device set forth above but fail to teach that the method further comprises: providing an absorption model expressing a load by the interventional imaging device onto the body of the patient; calculating, using the absorption model, a load by the interventional imaging device onto the body of the patient as a function of a direction of imaging of the interventional imaging device; and adjusting at least one of the first direction and third direction based on the calculated load.
In the same field of x-ray imaging, Popescu et al. teach (Fig. 11 and 12) that the method further comprises:

calculating, using the absorption model, a load by the interventional imaging device onto the body of the patient as a function of a direction of imaging of the interventional imaging device (“Fig. 11… The absorption values are plotted in logarithmic form on the ordinate. Thus, the curve 19 in this diagram shows the profile of the absorption over z measured in the lateral direction, while the curve 20 illustrates the profile of the absorption over z in the AP direction” (Para. [0079]), “the actually measured absorption being used approximately in the AP direction when recording the topogram T.sub.a.p., and the absorption in the lateral direction additionally being calculated back by summing up the absorption values from the topogram T.sub.a.p. in the lateral direction” (Para. [0078]));
and adjusting at least one of the first direction and third direction based on the calculated load (“…it is also within the scope of at least one embodiment of the invention not only to measure the absorption of the patent in two directions when determining the scattered radiation distribution, but also to use a multiplicity, for example 12, 24 or 48 directions… the overall result in the case of pre-scanning, in which the scattered radiation correction is determined” (Para. [0081]-[0082])).
It would be obvious to one skilled in the art before the effective filing date to modify Van Slochteren et al. in view of Boese et al. by further comprising the method of providing an absorption model expressing a load by the interventional imaging device onto the body of the patient, as taught by Popescu et al., in order to show the modulation of the dose rate placed on the patient during imaging (Para. [0080]).
It would be obvious to one skilled in the art before the effective filing date to modify Van Slochteren et al. in view of Boese et al. by further comprising the method of calculating, using the absorption model, a load by the interventional imaging device onto the body of the patient as a function 
It would be obvious to one skilled in the art before the effective filing date to modify Van Slochteren et al. in view of Boese et al. by further comprising the method of adjusting at least one of the first direction and third direction based on the calculated load, as taught by Popescu et al., in order to find the optimum dose modulation that leads overall to further minimization of the dose commitment required during the actual scan (Para. [0082])
Regarding claim 24, modified Van Slochteren et al. teach the method and device set forth above but fail to teach that the device is further configured for: providing an absorption model expressing a load by the interventional imaging device onto the body of the patient; calculating, using the absorption model, a load by the interventional imaging device onto the body of the patient as a function of a direction of imaging of the interventional imaging device; and adjusting at least one of the first direction and third direction based on the calculated load.
In the same field of x-ray imaging, Popescu et al. teach (Fig. 11 and 12) that the device is further configured for:
providing an absorption model expressing a load by the interventional imaging device onto the body of the patient (“The modulation of the dose rate or the modulation of the tube current I.sub.R(Z) is shown in FIG. 12 in accordance with this varying absorption in different directions” (Para. [0080]));
calculating, using the absorption model, a load by the interventional imaging device onto the body of the patient as a function of a direction of imaging of the interventional imaging device (“Fig. 11… The absorption values are plotted in logarithmic form on the ordinate. Thus, the curve 19 in this diagram shows the profile of the absorption over z measured in the lateral direction, while the curve 20 illustrates the profile of the absorption over z in the AP direction” (Para. [0079]), “the actually measured 
and adjusting at least one of the first direction and third direction based on the calculated load (“…it is also within the scope of at least one embodiment of the invention not only to measure the absorption of the patent in two directions when determining the scattered radiation distribution, but also to use a multiplicity, for example 12, 24 or 48 directions… the overall result in the case of pre-scanning, in which the scattered radiation correction is determined” (Para. [0081]-[0082])).
It would be obvious to one skilled in the art before the effective filing date to modify Van Slochteren et al. in view of Boese et al. by further comprising the method of providing an absorption model expressing a load by the interventional imaging device onto the body of the patient, as taught by Popescu et al., in order to show the modulation of the dose rate placed on the patient during imaging (Para. [0080]).
It would be obvious to one skilled in the art before the effective filing date to modify Van Slochteren et al. in view of Boese et al. by further comprising the method of calculating, using the absorption model, a load by the interventional imaging device onto the body of the patient as a function of a direction of imaging of the interventional imaging device, as taught by Popescu et al., in order to find the optimum dose modulation that leads overall to further minimization of the dose commitment required during the actual scan (Para. [0082]).
It would be obvious to one skilled in the art before the effective filing date to modify Van Slochteren et al. in view of Boese et al. by further comprising the method of adjusting at least one of the first direction and third direction based on the calculated load, as taught by Popescu et al., in order to find the optimum dose modulation that leads overall to further minimization of the dose commitment required during the actual scan (Para. [0082]).
Claims 13, 14, 28, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Slochteren et al. (US 20150065855) and Boese et al. (US 20120296196) as applied to claims 1 and 16 above, and further in view of Liang et al. (US 20040015070).
Regarding claim 13, modified Van Slochteren et al. teach the method and device set forth above but fails to teach that the method further comprises: providing a geometric outline model of the interventional device; determining in the diagnostic medical image data, an available space facing the treatment surface, modeling, at the treatment location in the diagnostic medical image data the geometric outline model of the interventional device in the available space, and confirming the treatment location if the geometric outline model of the interventional device fits in the available space at the treatment location.
In the same field of computer guided intervention, Liang et al. teach (Fig. 9 and 10) that the method further comprises:
providing a geometric outline model of the interventional device (“the virtual cylinder (902) may be a deformable model, such as, for example, when the tool being modeled is a flexible catheter” (Para. [0019]));
determining in the diagnostic medical image data, an available space facing the treatment surface (“…the artery can be imaged and, through image segmentation, the quantity and nature of the plaque deposits can be determined. The severity of the occlusion can be viewed by the surgeon who can navigate in the 3D image within the artery. A virtual intervention can then be performed… the virtual catheter would require a dynamic model that conforms to the contours of the interior surface of the arterial wall” (Para. [0073])). The available space here is the space not occluded that can be observed by the surgeon and the recitation that “the virtual catheter would require a dynamic model that conforms to the contours of the interior surface of the arterial wall” corresponds to the determination of the available space being that which is close to the interior of the arterial wall;

And confirming the treatment location if the geometric model of the interventional device fits in the available space at the treatment location (“A virtual intervention can then be performed, i.e., placing a virtual catheter within the arterial volume and expanding a virtual stent, and the results observed. If problems are observed, the user can then alter the course of treatment to minimize the risk.” (Para. [0073]), “In determining the effect of the virtual intervention, the proximity of the virtual cylinder to anatomical structures of the ear is measured and a warning can be provided if the proximity is less than a predetermined threshold distance. The step of modifying the intervention for this application includes changing the position and/or size of the virtual cylinder. Preferably, once the final position of the virtual cylinder is determined, a virtual drilling operation can be performed by removing the volume within the virtual cylinder and navigating through the region in the 3D image.” (Para. [0012]-[0013])). Under broadest reasonable interpretation, it is implied that if a warning is given or if the user is notified of a problem and the plan can be altered, if there is no notification of problem or risk, then it is confirm that the plan is correct and that the treatment location is accurate.
It would be obvious to one skilled in the art before the effective filing date to modify Van Slochteren et al. in view of Boese et al. by providing a geometric outline model of the interventional device, as taught by Liang et al., in order to provide a generalized virtual volume which has the parameters of the tool it is simulating (Para. [0019]).
It would be obvious to one skilled in the art before the effective filing date to modify Van Slochteren et al. in view of Boese et al. by determining in the diagnostic medical image data, an available 
It would be obvious to one skilled in the art before the effective filing date to modify Van Slochteren et al. in view of Boese et al. by confirming the treatment location if the geometric model of the interventional device fits in the available space at the treatment location, as taught by Liang et al., to allow for the user to know that the treatment area and tool are correct and for the interventional plan to saved and repeated at another time (Para. [0013]).
Regarding claim 14, modified Van Slochteren et al. teach the method and device set forth above but fail to teach that the method further comprises: selecting based on the determined available space, an interventional device from a plurality of available interventional devices, the selected interventional device fitting in the determined available space.
In the same field of computer guided intervention, Liang et al. teach selecting based on the determined available space, an interventional device from a plurality of available interventional devices, the selected interventional device fitting in the determined available space (“…the generalized virtual cylinder can be modeled as a deformable object to fit in a specific anatomical environment and to model flexible tools, such as catheters” (Para. [0054])). In paragraph [0054], there are a plurality of different tools mentioned including a drill bit,, a curved rod, a complex tool with articulated joints, and a deformable object. This corresponds to the plurality of available interventional devices. Also, the interventional device is being chosen based on the specific anatomical area.
It would be obvious to one skilled in the art before the effective filing date to modify Van Slochteren et al. in view of Boese et al. by selecting based on the determined available space, an interventional device from a plurality of available interventional devices, the selected interventional device fitting in the determined available space, as taught by Liang et al., in order to choose a tool that is suitable for the space and minimize risk (Para. [0054], [0073]).

In the same field of computer guided intervention, Liang et al. teach (Fig. 2, 9 and 10) that the device is further configured for:
providing a geometric outline model of the interventional device (“the virtual cylinder (902) may be a deformable model, such as, for example, when the tool being modeled is a flexible catheter” (Para. [0019]));
determining in the diagnostic medical image data, an available space facing the treatment surface (“…the artery can be imaged and, through image segmentation, the quantity and nature of the plaque deposits can be determined. The severity of the occlusion can be viewed by the surgeon who can navigate in the 3D image within the artery. A virtual intervention can then be performed… the virtual catheter would require a dynamic model that conforms to the contours of the interior surface of the arterial wall” (Para. [0073])). The available space here is the space not occluded that can be observed by the surgeon and the recitation that “the virtual catheter would require a dynamic model that conforms to the contours of the interior surface of the arterial wall” corresponds to the determination of the available space being that which is close to the interior of the arterial wall;
modeling, at the treatment location in the diagnostic medical image data the geometric outline model of the interventional device in the available space (“…the generalized virtual cylinder can be 
And confirming the treatment location if the geometric model of the interventional device fits in the available space at the treatment location (“A virtual intervention can then be performed, i.e., placing a virtual catheter within the arterial volume and expanding a virtual stent, and the results observed. If problems are observed, the user can then alter the course of treatment to minimize the risk.” (Para. [0073]), “In determining the effect of the virtual intervention, the proximity of the virtual cylinder to anatomical structures of the ear is measured and a warning can be provided if the proximity is less than a predetermined threshold distance. The step of modifying the intervention for this application includes changing the position and/or size of the virtual cylinder. Preferably, once the final position of the virtual cylinder is determined, a virtual drilling operation can be performed by removing the volume within the virtual cylinder and navigating through the region in the 3D image.” (Para. [0012]-[0013])). Under broadest reasonable interpretation, it is implied that if a warning is given or if the user is notified of a problem and the plan can be altered, if there is no notification of problem or risk, then it is confirm that the plan is correct and that the treatment location is accurate. Also, Liang et al. perform these steps on a computer which corresponds to the processing device being configured in the present application.
It would be obvious to one skilled in the art before the effective filing date to modify Van Slochteren et al. in view of Boese et al. by providing a geometric outline model of the interventional device, as taught by Liang et al., in order to provide a generalized virtual volume which has the parameters of the tool it is simulating (Para. [0019]).
It would be obvious to one skilled in the art before the effective filing date to modify Van Slochteren et al. in view of Boese et al. by determining in the diagnostic medical image data, an available space facing the treatment surface, as taught by Liang et al., in order to minimize risk of entering an area that should be avoided (Para. [0073]).

Regarding claim 29, modified Van Slochteren et al. teach the method and device set forth above but fail to teach that the device is further configured for: selecting based on the determined available space, an interventional device from a plurality of available interventional devices, the selected interventional device fitting in the determined available space.
In the same field of computer guided intervention, Liang et al. teach selecting based on the determined available space, an interventional device from a plurality of available interventional devices, the selected interventional device fitting in the determined available space (“…the generalized virtual cylinder can be modeled as a deformable object to fit in a specific anatomical environment and to model flexible tools, such as catheters” (Para. [0054])). In paragraph [0054], there are a plurality of different tools mentioned including a drill bit,, a curved rod, a complex tool with articulated joints, and a deformable object. This corresponds to the plurality of available interventional devices. Also, the interventional device is being chosen based on the specific anatomical area. Also, Liang et al. perform these steps on a computer which corresponds to the processing device being configured in the present application.
It would be obvious to one skilled in the art before the effective filing date to modify Van Slochteren et al. in view of Boese et al. by selecting based on the determined available space, an interventional device from a plurality of available interventional devices, the selected interventional device fitting in the determined available space, as taught by Liang et al., in order to choose a tool that is suitable for the space and minimize risk (Para. [0054], [0073]).
Claims 15 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Slochteren et al. (US 20150065855) and Boese et al. (US 20120296196), as applied to claims 1 and 16 above, and further in view of Okerlund et al. (US 20040087850).
Regarding claim 15, modified Van Slochteren et al. teach the method and device set forth above but fail to teach that the method comprises: segmenting, in the diagnostic medical image data, a cavity; segmenting, in the diagnostic medical image data, a blood vessel which directly connects to the cavity; and defining the treatment surface as an overlap of cross sectional surface of the segmented blood vessel and a surface of the cavity.
In the same field of image guided intervention, Okerlund et al. (Fig. 5) teach that the method further comprises:
segmenting, in the diagnostic medical image data, a cavity (“…performs segmentation of cardiac image volume data to extract relevant substructures such as the right atrium and coronary sinus vessel, defining a sub volume or 3D model of the substructure” (Para. [0022]));
segmenting, in the diagnostic medical image data, a blood vessel which directly connects to the cavity (“…performs segmentation of cardiac image volume data to extract relevant substructures such as the right atrium and coronary sinus vessel, defining a sub volume or 3D model of the substructure” (Para. [0022]), Fig. 5 shows coronary sinus vessel origin from within the right atrium));
and defining the treatment surface as an overlap of cross sectional surface of the segmented blood vessel and a surface of the cavity (“…segmenting the data using post-processing software that includes a 3D protocol designed to extract data relating to the inner surface of the right atrium and/or coronary sinus. The segmentation of data from a dataset refers to the extraction of a specific portion of the dataset that relates to an anatomical landmark of interest, such as, for example, the right atrium, the coronary sinus, or an external anatomical marker (Para. [0027])). The extraction of data relating to the inner surface of the right atrium and coronary sinus vessel corresponds with “defining the treatment 
It would be obvious to one skilled in the art before the effective filing date to modify Van Slochteren et al. in view of Boese et al. by segmenting a cavity and a blood vessel that directly connects to the cavity, as taught by Okerlund et al., in order to extract the relevant substructures for the treatment area (Para. [0022]).
It would be obvious to one skilled in the art before the effective filing date to modify Van Slochteren et al. in view of Boese et al. by defining the treatment surface as an overlap of cross sectional surface of the segmented blood vessel and a surface of the cavity, as taught by Okerlund et al., in order to provide the interventionalist with knowledge of the anatomy beforehand and improving the efficacy of the interventional procedure (Para. [0047]).
Regarding claim 30, modified Van Slochteren et al. teach the method and device set forth above but fail to teach that the device is configured for: segmenting, in the diagnostic medical image data, a cavity; segmenting, in the diagnostic medical image data, a blood vessel which directly connects to the cavity; and defining the treatment surface as an overlap of cross sectional surface of the segmented blood vessel and a surface of the cavity.
In the same field of image guided intervention, Okerlund et al. (Fig. 1) teach that the device is configured for:
segmenting, in the diagnostic medical image data, a cavity (“…post-processing system 180 performs segmentation of cardiac image volume data to extract relevant substructures such as the right atrium and coronary sinus vessel, defining a sub volume or 3D model of the substructure” (Para. [0022]));
segmenting, in the diagnostic medical image data, a blood vessel which directly connects to the cavity (“…post-processing system 180 performs segmentation of cardiac image volume data to extract 
and defining the treatment surface as an overlap of cross sectional surface of the segmented blood vessel and a surface of the cavity (“…segmenting the data using post-processing software that includes a 3D protocol designed to extract data relating to the inner surface of the right atrium and/or coronary sinus. The segmentation of data from a dataset refers to the extraction of a specific portion of the dataset that relates to an anatomical landmark of interest, such as, for example, the right atrium, the coronary sinus, or an external anatomical marker (Para. [0027])). The extraction of data relating to the inner surface of the right atrium and coronary sinus vessel corresponds with “defining the treatment surface.” Fig. 5 also shows that the coronary sinus vessel originates from within the right atrium which corresponds to the overlap of the cross sectional surface of the blood vessel and cavity.
It would be obvious to one skilled in the art before the effective filing date to modify Van Slochteren et al. in view of Boese et al. by segmenting a cavity and a blood vessel that directly connects to the cavity, as taught by Okerlund et al., in order to extract the relevant substructures for the treatment area (Para. [0022]).
It would be obvious to one skilled in the art before the effective filing date to modify Van Slochteren et al. in view of Boese et al. by defining the treatment surface as an overlap of cross sectional surface of the segmented blood vessel and a surface of the cavity, as taught by Okerlund et al., in order to provide the interventionalist with knowledge of the anatomy beforehand and improving the efficacy of the interventional procedure (Para. [0047]).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wei et al. (US 20150208948) refers to a system and method for surgical instrument guidance and tracking with position and orientation correction. The subject matter contained in this patent is relevant to a portion of the art being considered for this examination; therefore, it was included as relevant prior art.
Hummel et al. (US 20150201892) refers to an imaging system and method for enabling instrument guidance. The subject matter contained in this patent is relevant to a portion of the art being considered for this examination; therefore, it was included as relevant prior art.
Pfister et al. (US 20090274271) refers to a system and method for selecting a guidance mode for performing a percutaneous procedure. The subject matter contained in this patent is relevant to a portion of the art being considered for this examination; therefore, it was included as relevant prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELISA E CARTER whose telephone number is (571)272-7235.  The examiner can normally be reached on M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M. Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/J.E.C./               Examiner, Art Unit 3793                                                                                                                                                                                         


/PASCAL M BUI PHO/               Supervisory Patent Examiner, Art Unit 3793